Citation Nr: 1813639	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a rib condition claimed as the post-surgical residual for treatment of lung cancer, and/or from exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, D. N., C. B., and B. B. 


ATTORNEY FOR THE BOARD

J. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  There was a January 2016 hearing at the RO before a Hearing Officer, the transcript of which is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is warranted prior to reaching a determination in this case.

Reviewing the record, it is notable for the fact that based on the January 2015 VA examination (for a respiratory disorder), several private treatment providers' statements and the competent hearing testimony, the Veteran clearly has significant and ongoing right side thoracic pain which more than one provider attributed to the thoracotomy for removal of lung cancer.  That sets up the basis for secondary service connection, for a condition claimed as etiologically related to a service-connected disorder.  See 38 C.F.R. § 3.310 (2017).  

For purposes of fully establishing his claim, still there is one more requirement.  There must be a current disability (with an identifiable diagnosis, including but also in addition to the discomfort from the condition) in order to warrant having an adjudicated service-connected disability.  A VA examination is needed in order for the Board to adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a qualified clinician, with regard to his rib condition claimed as the post-surgical residual for treatment of lung cancer.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner is requested to initially review all VA and private medical evidence, along with the January 2016 hearing testimony of the Veteran and others, establishing significant and ongoing right side rib pain as a consequence of thoracotomy for treatment of service-connected lung cancer.  The examiner is requested to then provide all diagnoses as for the condition.

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, then he or she should further explain why it is not feasible to provide a medical opinion.

2.  Then readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

